Colcock, J.
delivered the opinion of the Court.
In this case we are constrained to differ from the presiding Judge. The payment of the money ( cannot be considered a satisfaction for the private injury sustained by the plaintiff, for his right of action against Kirksey remains unimpaired. The notes were given, simply, to relieve the defendants from their liability on the recognizance; and the agreement, therefore, seems to me to come within the general principle. Besides, the agreement is utterly nugatory. The Court, upon a proper representation of the matter,, might have granted leave to dispose of the prosecution in the manner agreed upon, if it had been shewn, satisfactorily, that Kirksey had left the State. But the magistrate had no authority to stop the prosecution, or destroy the record; and his surrender of the recognizance, neither relieves the defendants from their liability, nor puts an end to the prosecution. The consideration of the notes being illegal, they are void in law: and the decrees must be reversed.
Johnson, J. and Evans, J. concurred,.
Motion granted.